Title: From George Washington to Major General Robert Howe, 22 September 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Head Quarters West Point 22d Sepr 1779
        
        I am favd with yours of yesterday with its inclosures. Capt. Willings confinement is by way of retaliation for that of Govr Hamiltons in Virginia. A representation on the subject has gone to the State of Virginia and I hope a mutual release from the present rigorous treatment of both Gentlemen will be the consequence. By Our

observartions from this side the River it appears that the enemy have only contracted their Works on Verplanks but have not evacuated the point—If the fleet which we have been expecting has touched any part of our Coast we must hear of it soon—Be pleased to forward Major Talmadges letter immediately to him. I am &c.
      